On Application for Termination of Probation.
This cause came on for further consideration upon the filing by respondent, Fuad B. Nasrallah, a.k.a. Fuad Bahige Nasrallah, of an application for termination of probation.
*1405The court coming now to consider its order of September 8, 1993, in which respondent was suspended from the practice of law for two years, with the suspension stayed and respondent placed on probation on conditions, finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(9).
THEREFORE, IT IS ORDERED by the court, effective October 7, 1996, that the probation of Fuad B. Nasrallah, a.k.a. Fuad Bahige Nasrallah, Attorney Registration No. 0023893, last known business address in Dayton, Ohio, be, and hereby is, terminated.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier case, see Disciplinary Counsel v. Nasrallah (1993), 67 Ohio St.3d 238, 617 N.E.2d 677.